IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 163 DB 2020 (No. 97 RST 2020)
                                             :
PHILLIP CHARLES BLACKMAN                     :   Attorney Registration No. 307527
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 14th day of December, 2020, the Report and Recommendation of

Disciplinary Board Member dated December 3, 2020, is approved and it is ORDERED

that Phillip Charles Blackman, who has been on Inactive Status, has demonstrated that

he has the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.